FOURTH DIVISION
                              DILLARD, P. J.,
                          RICKMAN and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 29, 2020



In the Court of Appeals of Georgia
 A20A0394. HOGG v. THE STATE.

      BROWN, Judge.

      A jury convicted Randall Hogg of aggravated sexual battery, stalking, and three

counts of child molestation in 2005. Hogg appeals his convictions and the denial of

his amended motion for new trial, arguing insufficient evidence and ineffective

assistance of counsel. For the reasons explained below, we affirm Hogg’s

convictions, but vacate his sentence as to Counts 1 and 3 of the indictment and

remand the case for resentencing.

      “On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict, with the defendant no longer enjoying a presumption of

innocence.” Smith v. State, 348 Ga. App. 643, 643-644 (824 SE2d 382) (2019). So

viewed, the evidence shows that Hogg was married to the victim’s maternal aunt. The
aunt kept the victim from the time she was an infant to three years old, while the

victim’s mother worked. The victim’s mother eventually enrolled her in daycare when

the aunt needed to go back to work.

      In July 2004, the mother arrived at the daycare to drop off the then five-year-

old victim. When the mother exited the daycare, Hogg was parked outside of the

entrance and asked to speak with the victim. The mother was unsure whether the

daycare would allow Hogg to go inside to speak with the victim so Hogg agreed to

just wave at the victim through the window. The victim refused to come to the

window to see Hogg. On the following day, the mother again was dropping off the

victim at daycare when Hogg pulled into the parking lot. The victim refused to get out

of the car, hid under her blanket, and refused to acknowledge Hogg. The mother

testified that this behavior toward Hogg was unusual. She further testified that around

this time, she noticed the victim had become “stand-offish” toward Hogg and did not

want to be around him or for him to touch her, which the mother called “a big

change.” Due to the victim’s unusual behavior, the mother stayed inside the daycare

with her until Hogg left. On the following day, Hogg again came to the daycare at the

time the mother was dropping off the victim. The mother testified that Hogg pulled

up to the daycare window, attempting to look inside, causing the victim to cry. The

                                          2
victim’s teacher testified that the victim curled into the fetal position in a corner when

Hogg appeared outside the window, looking for her. After leaving, the mother

informed Hogg that she did not want him coming to the daycare again, and Hogg

appeared angry at her request. The mother testified that on the following day, the

victim did not want to go to daycare because she believed Hogg would be there

looking at her. The victim told her that this made her “uncomfortable” and that when

Hogg looked at her, “her skin got hot . . . and her arms . . . were prickly.”

      The daycare director contacted the mother and the police after teachers reported

Hogg showing up at the daycare and the victim’s resulting behavior. In response, an

officer was posted at the daycare, and a detective contacted the mother and

recommended that the victim undergo a forensic interview. During the interview, the

victim refused to discuss Hogg and did not make any disclosures. That night, while

the victim was taking a bath, the mother noticed the victim touching her genital area

with a soap bottle. When the mother told her not to do that, the victim replied, “well

[Hogg] does.” The victim then explained that Hogg had taken her to a park and

touched her private parts “in the front twice and once in the back.” The mother

contacted the detective the next day to report what the victim had disclosed, and the

detective set up a second forensic interview for that day.

                                            3
      During the second interview, the victim was again reluctant to talk and

intimated that she wanted the mother present. The detective testified that he allowed

the mother to sit in the interview room, but instructed her not to suggest anything or

ask any questions. While the mother sat in the room, the victim again disclosed that

Hogg had molested her, motioning to her vagina and bottom. Both interviews were

recorded and played for the jury, but both recordings were lost at some point during

the fourteen-year period between the 2005 trial and this appeal.

      In the week following the victim’s initial disclosure, the victim provided the

mother with more details. The mother testified that the victim explained that Hogg

had raised up her dress when she was on the swings and put his hands inside her

panties, with one hand in the front and the other in the rear. The victim told her that

it had hurt when Hogg touched her bottom. The victim also told her that she had seen

Hogg’s “swim pants,” what the victim called men’s underwear. The victim explained

that she had hit Hogg’s hand and told him to stop and that he then walked away from

her and the “bushes [were] shaking.” The victim told the mother that Hogg said they

could not go home until “the smell went away,” and the victim clarified: “my smell,

it was on his hands.”



                                          4
      The victim’s other aunt testified that a few months after the initial disclosure,

the victim spontaneously disclosed to her that Hogg had touched her private parts.

The other aunt testified that the victim referred to Hogg as a “monster,” was scared

of him, and drew pictures of Hogg behind bars. The victim testified during the trial

that Hogg had touched her private parts at a park when no one was there and that he

told her he would hit her if she told anyone. The victim refused to testify to any other

details and denied some details that the mother had testified the victim told her. Hogg

testified in his defense and denied ever taking the victim to a park alone or touching

her inappropriately. The jury returned a guilty verdict on all counts in the indictment,

and the trial court sentenced Hogg to 40 years to serve 15 in confinement.

      1. Hogg contends the evidence was insufficient to support his convictions

based on inconsistencies in the victim’s story and testimony.

      It is well settled that it is the function of the jury, not this Court, to judge
      the credibility of witnesses, resolve conflicts in the testimony, weigh the
      evidence, and draw reasonable inferences from the evidence. In so
      doing, a jury is authorized to believe or disbelieve all or any part of the
      testimony of the witnesses. Ultimately, as long as there is some
      competent evidence, even though contradicted, to support each fact
      necessary to make out the State’s case, the jury’s verdict will be upheld.




                                             5
(Citation and punctuation omitted.) Whorton v. State, 318 Ga. App. 885, 888 (1) (b)

(735 SE2d 7) (2012). Here, the victim’s testimony alone was legally sufficient to

support Hogg’s convictions. See Id. at 889 (1) (b); Stillwell v. State, 294 Ga. App.

805, 806 (1) (670 SE2d 452) (2008). See also OCGA § 24-14-8. Moreover,

“[c]onflicts between the victim’s testimony at trial and the victim’s out-of-court

statements were for the jury to resolve,” Newton v. State, 296 Ga. App. 332, 335 (1)

(a) (674 SE2d 379) (2009), and the jury, alone, was authorized to judge the credibility

of the victim’s testimony. Whorton, 318 Ga. App. at 889 (1) (b). See also Stillwell,

294 Ga. App. at 806 (1). Accordingly, this argument lacks merit.

      Hogg also argues that the evidence was insufficient to support his convictions

under Counts 3 and 4 of the indictment because there was no evidence presented at

trial that he inserted his fingers into the victim’s vagina. Count 3 charged Hogg with

committing the offense of child molestation by “insert[ing] his finger in the vagina

of [the victim]” while Count 4 charged him with committing aggravated sexual

battery by “penetrat[ing] with a foreign object the sexual organ of [the victim].”

       “[P]enetration may be proved by indirect or circumstantial evidence.” (Citation

omitted.) Chitwood v. State, 352 Ga. App. 218, 220 (1) (a) (834 SE2d 334) (2019).

Here, the mother testified that the victim disclosed that Hogg had put his hands in the

                                          6
front and rear, that it had hurt, and that Hogg had told her they could not go home

until her smell on his hands went away. We conclude that this evidence was sufficient

for a rational trier of fact to find that Hogg committed the offenses charged in Counts

3 and 4 of the indictment. See id. (evidence sufficient to show penetration in support

of aggravated sexual battery conviction where the victim’s mother testified that the

victim told her defendant had hurt her by touching her vagina, victim testified that

defendant had touched her “wrong spot,” and physical examination revealed redness).

      2. Hogg next contends that trial counsel was ineffective in failing to “speak up

and tell the [trial] court that counts 3 and 4 in the indictment should have merged.”

Based on our review of his brief, Hogg has improperly framed a sentencing error

claim as an ineffective assistance of counsel claim. Compare Andrews v. State, 320

Ga. App. 816, 818 (1) (b) (739 SE2d 445) (2013) (addressing defendant’s contention

that trial counsel was deficient in failing to properly advise him about the potential

merger of charged offenses where defendant sought to withdraw his guilty plea). “A

conviction that merges with another conviction is void — a nullity — and a sentence

imposed on such a void conviction is illegal and will be vacated if noticed by this

Court, even if no merger claim was raised in the trial court and even if the defendant



                                          7
does not enumerate the error on appeal.”1 (Citation and punctuation omitted.) Jones

v. State, __ Ga. App. __ (1) (c) (ii) (841 SE2d 112) (2020).

      (a) Counts 3 and 4. As previously stated, Count 3 alleges that Hogg committed

child molestation by inserting his finger into the victim’s vagina, and Count 4 alleges

that he committed aggravated sexual battery by penetrating the victim’s vagina with

a foreign object.2

      Pursuant to OCGA § 16-1-7 (a),

      [w]hen the same conduct of an accused may establish the commission
      of more than one crime, the accused may be prosecuted for each crime.
      He may not, however, be convicted of more than one crime if: (1) One
      crime is included in the other; or (2) The crimes differ only in that one
      is defined to prohibit a designated kind of conduct generally and the
      other to prohibit a specific instance of such conduct.



      1
        The Supreme Court of Georgia has limited its own discretion in this regard,
holding “that, when a merger error benefits a defendant and the State fails to raise it
by cross-appeal, we henceforth will exercise our discretion to correct the error upon
our own initiative only in exceptional circumstances.” Dixon v. State, 302 Ga. 691,
698 (4) (808 SE2d 696) (2017).
      2
          While the indictment does not specify the foreign object, the State asserted
at trial that evidence was presented that the crime was proven by evidence of Hogg
inserting his finger into the victim’s vagina. See Chitwood, 352 Ga. App. at 220 (1)
(a) (“[a] finger is considered a foreign object under OCGA § 16-6-22.2 (a)”) (citation
and punctuation omitted).

                                          8
A crime is included in the other, under OCGA § 16-1-6 (1), where “[i]t is established

by proof of the same or less than all the facts or a less culpable mental state than is

required to establish the commission of the crime charged.”3 When making this

determination, we apply the “required evidence” test adopted in Drinkard v. Walker,

281 Ga. 211 (636 SE2d 530) (2006): “Where the same act or transaction constitutes

a violation of two distinct statutory provisions, the required evidence test considers

whether each provision requires proof of a fact which the other does not. If so, then

there are two offenses, and neither is ‘included in’ the other.” (Citation and

punctuation omitted.) Gaston v. State, 317 Ga. App. 645, 650 (3) (731 SE2d 79)

(2012).

      Turning to the offenses at issue, “[a] person commits the offense of aggravated

sexual battery when he or she intentionally penetrates with a foreign object the sexual

organ or anus of another person without the consent of that person.” OCGA §

16-6-22.2 (b). OCGA § 16-6-4 (a) (1) pertinently provides that “[a] person commits

the offense of child molestation when such person . . . [d]oes any immoral or indecent


      3
        A crime is also included in the other where “[i]t differs from the crime
charged only in the respect that a less serious injury or risk of injury to the same
person, property, or public interest or a lesser kind of culpability suffices to establish
its commission.” OCGA § 16-1-6 (2).

                                            9
act to or in the presence of or with any child under the age of 16 years with the intent

to arouse or satisfy the sexual desires of either the child or the person[.]” It follows

that the offense of aggravated sexual battery required proof of a fact that offense of

child molestation did not: lack of consent.4 And, the offense of child molestation

required proof of a fact that the offense of aggravated sexual battery did not: “the

intent to arouse or satisfy the sexual desires of either the child or the person.”

Accordingly, Counts 3 and 4 did not merge for purposes of sentencing.5 See Gaston,

317 Ga. App. at 651 (3).

      (b) Counts 1 and 3. Hogg does not raise any argument with regard to the

merger of Counts 1 and 3, but, as previously stated, we “have the discretion to correct

merger errors sua sponte.” (Citation and punctuation omitted.) Hawkins v. State, 350

Ga. App. 862, 876 (a) (9) (830 SE2d 301) (2019). Count 1 of the indictment charged

Hogg with child molestation by touching the “primary genital area” of the victim with




      4
         We note that in Watson v. State, 297 Ga. 718 (777 SE2d 677) (2015), the
Supreme Court construed the sexual battery statute “to require actual proof of the
victim’s lack of consent, regardless of the victim’s age,” overruling prior cases which
held to the contrary. Id. at 720 (2).
      5
        Nor do these counts merge under the other statutory provisions regarding
merger. See Metcalf v. State, 349 Ga. App. 408, 414-424 (2) (825 SE2d 909) (2019).

                                          10
his hand. Count 3 charged him with child molestation by inserting his finger into the

victim’s vagina.

             “Merger” refers generally to situations in which a defendant is
      prosecuted for and determined by trial or plea to be guilty of multiple
      criminal charges but then, as a matter of substantive double jeopardy
      law, can be punished — convicted and sentenced — for only one of
      those crimes. Merger analysis often involves counts charging two
      different crimes . . . [and] that is the context in which Drinkard’s
      “required evidence” test is applied. But merger questions may also arise
      when a defendant is charged with multiple counts of the same crime.


(Citations, punctuation, and emphasis omitted.) Scott v. State, 306 Ga. 507, 509 (2)

(832 SE2d 426) (2019). See also Busby v. State, 332 Ga. App. 646, 650 (2) (b) (774

SE2d 717) (2015) (“Typically, the question is whether the same conduct may be

punished under different criminal statutes. In that situation, it is appropriate to apply

the ‘required evidence’ test[;] [h]owever, a different question is presented here:

whether a course of conduct can result in multiple violations of the same statute[,

which] requires a determination of the ‘unit of prosecution. . . .’) (Citation and

punctuation omitted.) “In this context, the merger analysis requires careful

interpretation of the criminal statute at issue to identify the ‘unit of prosecution’ —




                                           11
the precise act or conduct that the legislature criminalized.” (Punctuation omitted.)

Scott, 306 Ga. at 509 (2).

      Here, our analysis turns on the interpretation of OCGA § 16-6-4 (a), which

pertinently provides that “[a] person commits the offense of child molestation when

such person . . . [d]oes any immoral or indecent act to or in the presence of or with

any child under the age of 16 years with the intent to arouse or satisfy the sexual

desires of either the child or the person[.]” OCGA § 16-6-4 (a) (1). Based on the plain

language of the statute, the gravamen of the offense is the immoral and indecent act

done to the child. Thus, each immoral or indecent act done to the victim in this case

forms a “unit of prosecution.” See Busby, 332 Ga. App. at 651 (2) (b) (each act

causing malicious bodily harm to the victim forms a “unit of prosecution” under

OCGA § 16-5-24 (a) (aggravated battery)).

      We recently employed a unit-of-prosecution analysis in Cobb v. State, __ Ga.

App. __ (__ SE2d __) (A19A2170, decided June 1, 2020), to conclude that two child

molestation convictions involving the same victim did not merge. Id. at __ (3) (b).

One count charged the defendant with touching the victim’s breast, and one count

charged the defendant with touching the victim’s genitals, and the record showed that

the attacks occurred more than 20 times over a charged period of over a year. Id.

                                          12
Relying on language in Scott,6 we reasoned that “a rational trier of fact could

conclude that the acts of child molestation appear to have occurred in discrete

incidents over a relatively long period,” and thus the State was authorized to charge

the two as separate units of prosecution. (Punctuation omitted.) Id.

          In contrast, here, both Count 1 and Count 3 charge Hogg with touching, in

some way, the victim’s genitals, and the record shows that this occurred in a single

incident. To be clear, Hogg could not insert his finger into the victim’s vagina

without first touching her primary genital area. We thus conclude that the conduct

charged in Counts 1 and 3 of the indictment was a single unit of prosecution, and

those counts should have merged for sentencing. See McKee v. State, 275 Ga. App.

646, 651 (5) (621 SE2d 611) (2005) (criminal conduct constituted a single course of


      6
               Where the acts of child molestation appear to have
               occurred in discrete incidents, precisely identifying the
               applicable unit of prosecution may not affect the merger
               decision. By contrast, where the acts of molestation alleged
               in different counts were part of a single course of conduct
               occurring in a relatively short time frame, the unit of
               prosecution could determine if the defendant faces
               multiple, consecutive 20-year sentences or only one
               sentence.

(Punctuation and emphasis omitted.) Cobb, __ Ga. App. __ (3) (b), citing Scott, 306
Ga. at 510 (2).

                                           13
conduct spanning several days, not a separate offense of cruelty to children for each

day, where unit of prosecution was causing a child excessive physical or mental

pain); Ratledge v. State, 253 Ga. App. 5, 7 (3) (557 SE2d 458) (2001) (one count of

cruelty to children for “‘placing [victim’s] feet into excessively hot water’” merged

with one count of cruelty to children for “‘holding [victim’s] feet in excessively hot

water’” where both counts based on a single incident). Compare Busby, 332 Ga. App.

at 650-652 (2) (b) (aggravated battery count based on “maliciously causing bodily

harm to the baby by rendering her skull useless” did not merge with aggravated

battery count based on “maliciously causing bodily harm to the baby by seriously

disfiguring her head” where evidence showed that the baby was battered more than

once, in separate incidents).

      3. We would be remiss if we did not point out that this is a fifteen-year-old

conviction on appeal for the first time. On April 18, 2005, trial counsel filed a notice

of appeal from Hogg’s conviction without first filing a motion for new trial. Jennifer

Hildebrand was appointed as Hogg’s post-conviction counsel on April 4, 2005. On

April 28, 2005, Hildebrand filed a withdrawal of the notice of appeal, stating that she

did not learn of the appointment until April 18, and that she was filing a motion for

new trial on Hogg’s behalf. Hildebrand filed the motion for new trial on the same day,

                                          14
alleging insufficient evidence and the general grounds. The record reflects that the

trial transcript was filed with the superior court clerk on June 29, 2006.

          Nearly fourteen years after the motion for new trial was filed, the trial court

judge ordered the superior court clerk to “release the case file” to the judge. On

February 12, 2019, the trial court issued an order for a hearing on Hogg’s motion for

new trial. Nothing in the order references the fourteen-year delay. Hildebrand then

filed an amended motion for new trial on February 27, 2019, fourteen years after

filing the original motion for new trial. The one-page amended motion added a

general claim for ineffective assistance of counsel. During the hearing, held on March

6, 2019, the trial court noted that Hildebrand had filed a motion for new trial in 2005,

that the transcript had been filed in 2006, and that Hildebrand had not amended the

motion until 2019, but the trial court apparently chose not to inquire into the reason

for the years-long delay. The trial court denied Hogg’s motion on June 19, 2019.

Neither Hildebrand nor the State has explained the reason for this delay in their

briefs.

          This is the second case before this Court within the last year in which

Hildebrand has been appointed as post-conviction counsel for a defendant, and in

which there has been an exorbitant and unexplained delay during the appellate

                                            15
process. See Murphy v. State, __ Ga. App. __ (Case No. A19A1986, March 9, 2020)

(unpublished). As we pointed out in Murphy, “our Supreme Court ‘has recognized

that substantial delays experienced during the criminal appellate process implicate

due process rights,’ Payne v. State, 289 Ga. 691, 693 (2) (b) (715 SE2d 104) (2011).”

Id. However, as in Murphy, Hogg’s counsel, Hildebrand, has not enumerated this as

error, and we are uncertain of our authority to resolve the issue sua sponte and

therefore decline to do so. Compare Bynum v. State, 315 Ga. App. 392, 395-396 (3)

(726 SE2d 428) (2012).7

      In sum, we affirm Hogg’s convictions, vacate his sentence as to Counts 1 and

3 of the indictment, and remand for resentencing consistent with our opinion.

      Judgment affirmed, sentence vacated, and case remanded for resentencing.

Dillard, P. J., and Rickman, J., concur.




      7
        Nothing in our holding should be construed to mean Hogg is precluded from
raising this claim in a habeas proceeding or further appeals.

                                           16